United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Islandia, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1447
Issued: December 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2011 appellant filed a timely appeal from a January 25, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) terminating her compensation benefits,
and February 22 and March 8, 2011 nonmerit decisions denying further merit review. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s wage-loss benefits
and; (2) whether OWCP properly refused to reopen appellant’s case for merit review.
FACTUAL HISTORY
On July 2, 2010 appellant, then a 48-year-old mail handler, filed a claim for traumatic
lumbosacral strain sustained while lifting mail on July 2, 2010. She stopped work on July 2,
1

5 U.S.C. § 8101 et seq.

2010 and did not return. OWCP accepted appellant’s claim for lumbar sprain by decision dated
August 17, 2010.
Appellant was initially treated on July 2, 2010 at the Nassau University Medical Center.
She was seen by a physician’s assistant, J. Kielty, who diagnosed low back pain and noted that
appellant could return to work on July 6, 2010 with lifting restrictions. A duty status report
dated July 2, 2010, with an illegible signature, noted a diagnosis of thoracic and lumbosacral
strain and indicated that appellant could return to work on July 7, 2010, with restrictions. On
July 7, 2010 Dr. Jason Shevets, Board-certified in orthopedic surgery, completed a duty status
report noting that appellant could not return to work due to low back pain and radiculopathy.
On August 20, 2010 appellant was examined by Dr. Carl Paulino, an orthopedic surgeon,
who noted history of her July 2, 2010 lifting injury, provided findings on physical examination,
including a straight-leg test reproduction of pain at the L5-S1 nerve distribution, and diagnosed
low back strain. Dr. Paulino recommended that she continue physical therapy and remain out of
work. On August 27, 2010 he noted that appellant was slowly improving, but again indicated
that she should remain out of work. In an October 27, 2010 report, Dr. Paulino referenced a
magnetic resonance imaging (MRI) scan dated October 7, 2010. He diagnosed low back sprain
with disc bulge and recommended physical therapy, as well as steroid injections if pain persisted.
Dr. Paulino concluded that appellant continued to be totally disabled and could not return to
work.
Appellant submitted duty status reports from Dr. Paulino dated October 15 and 27, 2010
diagnosed low back strain and concluded that she remained totally disabled. She also submitted
various physical therapy bills and nurses’ notes.
On November 3, 2010 OWCP referred appellant to Dr. Robert Orlandi, a Board-certified
orthopedic surgeon, for a second opinion examination. Dr. Orlandi was provided with a
statement of accepted facts, a copy of appellant’s date-of-injury job description and copies of all
available medical reports.
Dr. Orlandi examined appellant on November 17, 2010. He reviewed appellant’s history
of injury and test results. Regarding appellant’s October 7, 2010 MRI scan examination, he
stated that the scan was normal, showing only bulges at L2 through L5. Dr. Orlandi also noted
that disc bulges frequently extended into foramina because of their broad-based configuration.
He concluded that appellant’s lumbar strain condition had resolved, that she did not have a
musculoskeletal disability and that she could return to work without restrictions. Dr. Orlandi
concluded:
“The claimant does not have muscular spasms and she has a normal lumbar
lordotic curvature. She is making no claim for radicular symptoms into either
lower extremity and reflexes, sensation and motor function are intact at this time
and there is no calf atrophy. While today, she chooses to forward flex to just 60
degrees, the straight leg raising test was negative with her knees extended as the
calf circumference were measured and as the heel reflexes were checked.”

2

On December 1, 2010 Dr. Paulino examined appellant and diagnosed herniated nucleus
pulposus (HNP) at L2-3, L3-4 and L4-5. He referred appellant to Dr. Sanjeev Agarwal, Boardcertified in physical medical and rehabilitation. Dr. Paulino concluded that appellant’s condition
was improving, and that he was confident that appellant would return to full active duty in two or
three months. He also signed a duty status report (Form CA-17), in which he indicated
appellant’s diagnosis as HNP L2-3, L3-4, and L4-5 and recommended that she not resume work.
In a report dated December 16, 2010, Dr. Agarwal noted appellant’s history of injury,
diagnosed appellant with lumbosacral spondylosis as well as degenerative disc disease, rule out
lumbar radiculopathy. He recommended lumbar epidural steroid injections and reported that
appellant remained temporarily totally disabled. On December 16, 2010 Dr. Agarwal also
completed a form report wherein he stated appellant’s diagnosis as sprains and strains of
sacroiliac region; lumbosacral. He concluded that appellant could not return to work.
On January 14, 2010 OWCP forwarded appellant’s case record to the district medical
adviser (DMA). It asked him to address whether the history and mechanism of injury was
consistent with the diagnosed conditions, whether the claim should be accepted for other claimed
conditions, whether the positive findings in the lumbar MRI scan were due to trauma, structural
defect or degenerative changes and whether OWCP should authorize spinal epidural injections.
OWCP issued a notice of proposed termination of compensation on January 20, 2011.
The notice advised appellant that entitlement to wage-loss compensation and medical benefits
would be terminated as the weight of the medical evidence no longer demonstrated injury-related
residuals or disability.
In a January 25, 2011 decision, OWCP terminated compensation based upon a finding
that appellant no longer had any disability that prevented her from returning to her date-of-injury
position.
On January 22, 2011 the medical adviser opined that appellant’s history and mechanism
of injury were in fact consistent with the diagnosed conditions, that the claim should be accepted
for additional conditions, that the positive findings were due to degenerative changes with
radiculopathy by aggravation, and that OWCP should grant authorization for the procedure
requested.
In a response dated January 26, 2011, the medical adviser stated that the history and
mechanism of injury was consistent with the diagnosed conditions, that the claim should not be
expanded to include other medical conditions, that the MRI scan findings of October 7, 2010
were due to degenerative changes, with radiculopathy by aggravation, and that authorization
should be granted for spinal injection of fluoroguide. He concluded that “[appellant] is clearly
suffering from symptomatic radiculopathy which has been thus far recalcitrant to conservative
care, management, and treatment. At this point in time I would agree with and authorize the
procedure as indicated.”
In a February 2, 2011 letter, Dr. Paulino again recommended epidural steroid injections,
which he believed would alleviate appellant’s pain. In addition, he stated that her “lifting injury
likely resulted in bulging of her lumbar discs.”

3

Appellant filed a request for reconsideration on February 8, 2011.
In a decision dated February 22, 2011, OWCP denied appellant’s request for
reconsideration, without further merit review. On March 8, 2011 it again denied reconsideration
of her claim.2
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits. Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has cased or that it is no longer related to the
employment.3
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.4
ANALYSIS -- ISSUE 1
OWCP terminated appellant’s wage-loss compensation and medical benefits on
January 25, 2011 based upon a finding that her lower back strain condition had resolved. It
relied on Dr. Orlandi’s November 17, 2010 second opinion medical report. Dr. Orlandi stated
that upon examination appellant did not have muscle spasms with a normal lumbar lordotic
curvature. Appellant’s treating physician, Dr. Paulino, however, found that appellant had low
back sprain based upon her examination findings of limited forward flexion and extension of her
lumbar spine. He advised that appellant was totally disabled. The Board notes that Dr. Paulino
referred appellant to Dr. Agarwal, who supported the diagnosis of a lumbosacral sprain/strain
and that she was totally disabled from work. The Board finds that a conflict exists in medical
opinion as to appellant’s residuals and disability for work due to her accepted low back strain.5

2

It appears that OWCP issued this decision based again on appellant’s February 8, 2011 request for
reconsideration.
3

E.J., 59 ECAB 695 (2008); Jason C. Armstrong, 40 ECAB 907 (1989).

4

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; see I.J., 59 ECAB 408 (2008); Shirley L. Steib, 46 ECAB
309 (1994).
5

In this case, OWCP undertook additional development of appellant’s claim by referring the evidence to
OWCP’s medical adviser on January 14, 2010 to address whether appellant’s claim should be accepted for other
claimed conditions and whether the findings from appellant’s MRI scan were related to trauma or degenerative
changes. OWCP however did not wait for the medical adviser’s response; rather it terminated appellant’s
compensation benefits as of January 25, 2011.

4

CONCLUSION
The Board therefore finds that OWCP did not meet its burden of proof to terminate
appellant’s wage-loss benefits as of January 25, 2011.6
ORDER
IT IS HEREBY ORDERED THAT the January 25, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 22, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Given the disposition of the first issue the second issue is moot.

5

